             Case 3:17-cv-02282-AJB-BGS Document 106 Filed 04/27/20 PageID.2880 Page 1 of 6



                      1   FRISELLA LAW, APC
                          Lisa Frisella (SBN 216504)
                      2   lisa@frisellalaw.com
                          Kimberly D. Nelson (SBN 216571)
                      3   kim@frisellalaw.com
                          840 Newport Center Drive, Suite 400
                      4   Newport Beach, CA 92660
                          Tel.: 949.760.0991
                      5   Fax: 949.760.5200
                          Attorneys for Plaintiff Blaise Williams
                      6
                          MORGAN, LEWIS & BOCKIUS LLP
                      7   Scott T. Schutte (pro hac vice)
                          scott.schutte@morganlewis.com
                      8   77 West Wacker Drive
                          Chicago, IL 60601
                      9   Tel: 312.324.1000
                          Fax: 312.324.1001
                 10       Attorneys for Defendant Mitchell International, Inc.
                 11       [Additional Counsel Identified in Signature Blocks]
                 12                             UNITED STATES DISTRICT COURT
                 13                           SOUTHERN DISTRICT OF CALIFORNIA
                 14
                          Blaise Williams, individually, and on         Case No. 17-cv-2282-AJB-BGS
                 15       behalf of all others similarly situated,
                 16                           Plaintiffs,
                                                                        JOINT MOTION TO STAY
                 17                    vs.                              EXPERT DEPOSITIONS AND
                                                                        TO CONTINUE MAY 7, 2020
                 18       Progressive County Mutual Insurance           HEARING, OR IN THE
                          Company, Progressive Corporation,             ALTERNATIVE, TO CONDUCT
                 19       Progressive Casualty Insurance                HEARING REMOTELY
                          Company, and Mitchell International,
                 20       Inc.,
                 21                           Defendants.
                 22
                 23
                 24             Plaintiff Blaise Williams and Defendant Mitchell International, Inc.
                 25       (“Mitchell”) (collectively, the “Parties”) hereby submit this Joint Motion to Stay
                 26       Expert Depositions and To Continue the May 7, 2020 Hearing, or in the Alternative,
                 27       To Conduct Hearing Remotely. In support of this Motion, the Parties state as follows:
                 28                                                                JOINT MOTION TO STAY EXPERT
M ORGAN , L EWIS &
  B OCKI US LLP                                                                       DEPOSITIONS AND CONTINUE
 ATTO RNEY S AT LAW
                                                                                             MAY 7, 2020 HEARING
                                                                                      CASE NO. 17-CV-2282-AJB-BGS
             Case 3:17-cv-02282-AJB-BGS Document 106 Filed 04/27/20 PageID.2881 Page 2 of 6



                      1            1.   The original June 6, 2019 Scheduling Order Regulating Discovery and
                      2   Other Pre-Trial Proceedings (the “Scheduling Order,” Dkt No. 80) included cut-off
                      3   dates for fact and expert discovery.
                      4            2.   The Parties completed written and oral fact discovery by the December
                      5   30, 2019 deadline.
                      6            3.   The Parties have exchanged expert reports pursuant to Rule
                      7   26(a)(2)(c). Plaintiff and Mitchell each identified one expert witness.
                      8            4.   The Scheduling Order requires expert discovery to conclude by April
                      9   27, 2020.
                 10                5.   Because of the COVID-19 pandemic and associated social distancing
                 11       and travel restrictions, the Parties have not been able to confer in-person with their
                 12       experts. It is unclear whether such in-person meetings will be feasible in the near
                 13       future. The Parties agree that it would be more efficient to prepare the experts for
                 14       deposition and to conduct the depositions in person rather than by telephone or
                 15       video.
                 16                6.   The briefing on Plaintiff’s Motion for Class Certification is complete.
                 17       A hearing on Plaintiff’s Motion currently is set for May 7, 2020. (Dkt No. 105).
                 18                7.   The Parties respectfully submit that given the COVID-19 pandemic
                 19       and the pending Motion for Class Certification, it would be most efficient to stay
                 20       the April 27, 2020 deadline for expert depositions and allow the parties 28 days
                 21       after the Court rules on Plaintiff’s Motion for Class Certification to conduct the two
                 22       expert depositions.
                 23                8.   This relief would not significantly delay this case. All other discovery
                 24       is complete. Once the Court rules on class certification, the Parties agree that the
                 25       two expert depositions can be conducted over a two-day span in Texas (where both
                 26       experts are located). Briefing on anticipated motions for summary judgment can
                 27       then commence within 21 days after the expert depositions.
                 28
M ORGAN , L EWIS &                                                                   JOINT MOTION TO STAY EXPERT
  B OCKI US LLP
                                                                                        DEPOSITIONS AND CONTINUE
 ATTO RNEY S AT LAW                                                  1
                                                                                               MAY 7, 2020 HEARING
                                                                                        CASE NO. 17-CV-2282-AJB-BGS
             Case 3:17-cv-02282-AJB-BGS Document 106 Filed 04/27/20 PageID.2882 Page 3 of 6



                      1         9.      In addition, the Parties request that this Court continue the May 7,
                      2   2020 hearing date on Plaintiff’s Motion for Class Certification, or allow the May 7,
                      3   2020 hearing to proceed remotely (by telephone or video-conference).
                      4         10.     Order of the Chief Judge No. 18-A states that “[i]n civil cases, the
                      5   personal appearance of counsel . . . at proceedings, hearings or conferences is
                      6   excused, unless they are ordered to appear in person by a judicial officer . . . .”
                      7         11.     On March 24, 2020, this Court extended the hearing date on Plaintiff’s
                      8   Motion for Class Certification until May 7, 2020. (See Dkt No. 105.)
                      9         12.     The Parties respectfully submit that holding the hearing on Plaintiff’s
                 10       Motion for Class Certification in person on May 7, 2020 is not feasible or
                 11       advisable, as Plaintiff’s lead counsel is based in Texas, and Mitchell’s lead counsel
                 12       is based in Chicago, and extensive travel would be required.
                 13             13.     The Parties submit, however, that an in-person argument would benefit
                 14       the Court in ruling on Plaintiff’s Motion for Class Certification. Accordingly, the
                 15       Parties joint request that the May 7, 2020 hearing be continued until such time as
                 16       counsel can appear in person.
                 17             14.     In the alternative, if the Court prefers to proceed on May 7, 2020, the
                 18       Parties request that the hearing proceed remotely, either telephonically or via video-
                 19       conference.
                 20             15.     For all these reasons, the Parties respectfully request that this Court
                 21       enter an Order:
                 22                   (A)     Staying the deadline for conducting the Parties’ two expert
                 23                           depositions until 28 days after the Court rules on Plaintiff’s
                 24                           Motion for Class Certification; and
                 25
                 26
                 27
                 28
M ORGAN , L EWIS &                                                                    JOINT MOTION TO STAY EXPERT
  B OCKI US LLP
                                                                                         DEPOSITIONS AND CONTINUE
 ATTO RNEY S AT LAW                                                   2
                                                                                                MAY 7, 2020 HEARING
                                                                                         CASE NO. 17-CV-2282-AJB-BGS
             Case 3:17-cv-02282-AJB-BGS Document 106 Filed 04/27/20 PageID.2883 Page 4 of 6



                      1           (B)      Continuing the May 7, 2020 hearing on Plaintiff’s Motion for
                      2                    Class Certification
                      3                                          Respectfully Submitted,
                      4   Dated: April 27, 2020                      STECKLER GRESHAM COCHRAN
                                                                     PLLC
                      5
                                                                     By /s/ Bruce Steckler
                      6                                                 Bruce Steckler
                      7                                              STECKLER GRESHAM COCHRAN
                                                                     PLLC
                      8                                              Bruce Steckler (TX SBN 00785039)
                                                                     (pro hac vice)
                      9                                              bruce@tecklerlaw.com
                                                                     Dean Gresham (TX SBN 24027215)
                 10                                                  (pro hac vice)
                                                                     dean@stecklerlaw.com
                 11                                                  Stuart Cochran (TX SBN 24027936)
                                                                     (pro hac vice)
                 12                                                  stuart@stecklerlaw.com
                                                                     L. Kristine Rogers (TX SBN 24033009)
                 13                                                  (pro hac vice)
                                                                     krogers@stecklerlaw.com
                 14                                                  12720 Hillcrest Road, Suite 1045
                                                                     Dallas, TX 75320
                 15                                                  Tel: (972) 387-4040
                                                                     Fax: (972) 387-4041
                 16
                                                                     FRISELLA LAW, APC
                 17                                                  Lisa Frisella (SBN 216504)
                                                                     lisa@frisellalaw.com
                 18                                                  Kimberly D. Nelson (SBN 216571)
                                                                     kim@frisellalaw.com
                 19                                                  840 Newport Center Drive, Suite 400
                                                                     Newport Beach, CA 92660
                 20                                                  Tel.: 949.760.0991
                                                                     Fax: 949.760.5200
                 21
                                                                     PALTER SIMS MARTINEZ PLLC
                 22                                                  John T. Palter (TX SBN 15441500)
                                                                     (pro hac vice)
                 23                                                  jpalter@palterlaw.com
                                                                     8115 Preston Road, Suite 600
                 24                                                  Dallas, TX 75225
                                                                     Tel: (214) 888-3111
                 25                                                  Fax: (214) 888-3109
                 26
                                                                     Attorneys For Plaintiff
                 27
                 28
M ORGAN , L EWIS &                                                                JOINT MOTION TO STAY EXPERT
  B OCKI US LLP
                                                                                     DEPOSITIONS AND CONTINUE
 ATTO RNEY S AT LAW                                              3
                                                                                            MAY 7, 2020 HEARING
                                                                                     CASE NO. 17-CV-2282-AJB-BGS
             Case 3:17-cv-02282-AJB-BGS Document 106 Filed 04/27/20 PageID.2884 Page 5 of 6



                      1
                                                             MORGAN, LEWIS & BOCKIUS LLP
                      2
                      3
                                                             By /s/ Scott Schutte
                      4                                         Scott Schutte
                      5                                      MORGAN, LEWIS & BOCKIUS LLP
                                                             Scott T. Schutte (pro hac vice)
                      6                                      scott.schutte@morganlewis.com
                                                             Tedd M. Warden (pro hac vice)
                      7                                      tedd.warden@morganlewis.com
                                                             77 West Wacker Drive
                      8                                      Chicago, IL 60601
                                                             Tel: 312.324.1000
                      9                                      Fax: 312.324.1001
                 10                                          Lisa Veasman (SBN 259050)
                                                             lisa.veasman@morganlewis.com
                 11                                          300 South Grand Avenue, 22nd Floor
                                                             Los Angeles, CA 90071-3132
                 12                                          Tel.: 213.612.2500
                                                             Fax: 213.612.2501
                 13
                                                             GORDON REES SCULLY
                 14                                          MANSUKHANI, LLP
                                                             Kevin W. Alexander
                 15                                          kalexander@gordonrees.com
                                                             Matthew Paul Nugent
                 16                                          mnugent@gordonrees.com
                                                             101 West Broadway, Suite 2000
                 17                                          San Diego, CA 92101
                                                             Tel: 619.696.6700
                 18                                          Fax: 619.696.7124
                 19                                          Attorneys for Defendant
                                                             MITCHELL INTERNATIONAL, INC.
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
M ORGAN , L EWIS &                                                        JOINT MOTION TO STAY EXPERT
  B OCKI US LLP
                                                                             DEPOSITIONS AND CONTINUE
 ATTO RNEY S AT LAW                                      4
                                                                                    MAY 7, 2020 HEARING
                                                                             CASE NO. 17-CV-2282-AJB-BGS
             Case 3:17-cv-02282-AJB-BGS Document 106 Filed 04/27/20 PageID.2885 Page 6 of 6



                      1                            CERTIFICATE OF SERVICE
                      2         I hereby certify that on April 27, 2020, I electronically filed the foregoing
                      3   JOINT MOTION TO STAY EXPERT DEPOSITIONS AND TO CONTINUE
                      4   MAY 7, 2020 HEARING, OR IN THE ALTERNATIVE, TO CONDUCT
                      5   HEARING REMOTELY with the Clerk of the Court for the United States District
                      6   Court, Southern District of California by using the CM/ECF system. I certify that
                      7   the participants in the case that are registered CM/ECF users will receive service by
                      8   the CM/ECF system.
                      9
                 10                                              /s/ Scott Schutte
                                                                 Scott Schutte
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
M ORGAN , L EWIS &                                                                   JOINT MOTION TO STAY EXPERT
  B OCKI US LLP
                                                                                        DEPOSITIONS AND CONTINUE
 ATTO RNEY S AT LAW                                                 5
                                                                                               MAY 7, 2020 HEARING
                                                                                        CASE NO. 17-CV-2282-AJB-BGS
